DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (JP2015108651).
Regarding claim 1, Hayakawa teaches a printing apparatus (figs.1,4,5) comprising: 
a storage unit (20 fig.1) configured to store a sheet; 
a printing unit (40 fig.1) configured to perform printing on the sheet conveyed from the storage unit (20); 
a first conveyance unit (231 figs.2,3) configured to convey the sheet toward the printing unit (40); 
a second conveyance unit (233,234 figs.2,3) provided between the first conveyance unit (231) and the storage unit (20) and configured to convey the sheet from the storage unit (20) toward the first conveyance unit (231); 
a conveyance control unit (101-104 figs.4,1) configured to individually control driving of the first conveyance unit (231) and driving of the second convey unit (233,234) such that the sheet is bent between the first conveyance unit (231) and the second conveyance unit (233,234); and 
a detection unit (237,238,236 figs.2,3) provided between the first conveyance unit (231) and the second conveyance unit (233,234) and configured to detect bending 
wherein the conveyance control unit (101-104 figs.4,1) stops conveyance of the sheet by the first conveyance unit (231) based on a detection result of the detection unit (figs.5,6,3 and corresponding texts including paragraphs 0003,0004,0008, 0009,0031, 0036,0052,0055,0061-0070).  

Regarding claim 2, Hayakawa further teaches further comprising a signal output unit configured to output, based on the detection result of the detection unit (237,238,236 figs.2,3), a signal to control the second conveyance unit (233,234) to the conveyance control unit (101-104 figs.4,1) (paragraphs 0003,0004,0008, 0009,0031, 0036,0052,0055,0061-0070; signal outputs from the detection unit 237,238,236 used by the controller to control the conveyance units).  

Regarding claim 3, Hayakawa further teaches further comprising: a cutter unit (cutting units near 21 in fig.1) provided on an upstream side of the second conveyance unit (233,234 figs.2,3) in a conveyance path of the sheet and configured to cut the sheet conveyed from the storage unit (20 fig.1); and a cutting control unit (101-104 figs.4,1) configured to control driving of the cutter unit based on the signal of the signal output unit (figs.1,4; controller 101-104 controls cutting operation based on media sensing signal).  

Regarding claim 6, Hayakawa further teaches further comprising a notification unit (105 fig.4) configured to notify a user that the sheet is inappropriately conveyed if the signal from the signal output unit (figs.4,3 signal outputs of 237,238,236) indicates that the bending of the sheet does not satisfy a criterion (see paragraphs 0044, 0045 in particular and paragraphs 0003,0004,0008, 0009,0031, 0036,0052,0055,0061-0070 in general).  
The claim language “… to notify a user that the sheet is inappropriately conveyed if the signal from the signal output unit indicates that the bending of the sheet does not satisfy a criterion” has been construed as functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Therefore, the above claim language has not been given patentable weight.  

Regarding claim 7, Hayakawa further teaches wherein when the sheet is bent between the first conveyance unit (231 figs.2,3) and the second conveyance unit (233,234 figs.2,3), the conveyance control unit (101-104 figs.4,1) changes a driving mode of the second conveyance unit based on the signal from the signal output unit (figs.5,6,3 and corresponding texts including paragraphs 0003,0004,0008, 0009,0031, 0036,0052,0055,0061-0070).  

Regarding claim 10, Hayakawa further teaches wherein changing the driving mode of the second conveyance unit (233,234 figs.2,3) includes changing a driving force of the second conveyance unit (figs.5,6,3; paragraphs 0003,0004,0008,0009, 0031, 0036,0052,0055,0061-0070).  

Regarding claim 11, Hayakawa further teaches wherein changing the driving mode of the second conveyance unit (233,234 figs.2,3) includes changing a driving time of the second conveyance unit (figs.5,6,3; paragraphs 0003,0004,0008, 0009,0031, 0036,0052,0055,0061-0070).

Allowable Subject Matter
Claims 4-5, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853